Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “a gas-charging and flanging machine, comprising a sealed chamber, the gas- charging and flanging machine being used for carrying out, inside the sealed chamber, charging of a gas into a workpiece and flanging of the workpiece by spinning and pressing” in combination with the other limitations set forth in the independent claims.
Kim (US 2002/0185193), Arenas	(EP1493509A1), and Oliver (6,290,033) are the closest prior art of record.  However, Kim, Arenas, and Oliver are silent on these above recited features.  Furthermore, it would not have been obvious to modify Kim, Arenas, and Oliver to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Kim, Arenas, and Oliver to include the above recited features would improperly change the principle of operation of Kim, Arenas, and Oliver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753   

/Timothy P. Kelly/Primary Examiner, Art Unit 3753